t c memo united_states tax_court michael rising sun petitioner v commissioner of internal revenue respondent docket no filed date michael rising sun pro_se christa gruber and ann m welhaf for respondent memorandum opinion pajak special_trial_judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 and sec_7502 unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies and additions to tax in petitioner's federal income taxes as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure s96 big_number big_number big_number big_number big_number at the time the petition was filed with this court petitioner resided in ottumwa iowa petitioner filed an objection to respondent's motion to dismiss respondent filed a response to petitioner's objection petitioner did not file tax returns for the taxable years through the last year for which he filed a return prior to was on date respondent mailed petitioner a notice_of_deficiency for the years through the notice was sent by certified mail to petitioner pincite 7th st sw albuquerque nm albuquerque address respondent also sent a duplicate notice_of_deficiency on the same day by certified mail to petitioner pincite forest st attleboro ma attleboro address the notice_of_deficiency sent to the albuquerque address was returned by the u s postal service with a notation of unclaimed the notice_of_deficiency sent to the attleboro address was returned by the u s postal service with a notation of not deliverable as addressed -- unable to forward - - on date petitioner contacted the internal_revenue_service and inquired about his tax account on date respondent responded to petitioner and sent a copy of the notice_of_deficiency which petitioner received on date the petition was mailed on date and filed on date respondent moved to have this case dismissed for lack of jurisdiction upon the ground that the petition was not filed within the time prescribed by sec_6213 and sec_7502 petitioner contends that he filed the petition on date within the 90-day period from date the date that the copy of the notice was mailed to him after he contacted the internal_revenue_service the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 pursuant to sec_6213 the taxpayer ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition with the court for a redetermination of the deficiency if the petition is not filed within days then it is untimely and we have no jurisdiction to redetermine the deficiency sec_6213 sec_6212 expressly authorizes the commissioner after q4e- determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail a notice_of_deficiency is sufficient if it is mailed to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to a taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg t cc although the phrase last_known_address is not defined in the code or the regulations thereunder we have held that a taxpayer's last_known_address is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a different address abeles v commissioner 1t c a taxpayer is obliged to provide the commissioner with clear and concise notice of a change_of address but the commissioner must exercise reasonable care and diligence in ascertaining the taxpayer's correct address frieling v commissioner supra pincite in deciding whether the commissioner mailed a notice to a taxpayer at the taxpayer's last_known_address the relevant inguiry pertains to respondent's knowledge rather than to what may in fact be the taxpayer's most current address id once the commissioner has mailed the notice_of_deficiency to the taxpayer's last_known_address the commissioner’s reasonable diligence obligation has been --- - satisfied king v commissioner supra pincite the taxpayer bears the burden of proving that the notice was not sent to the taxpayer's last_known_address 89_tc_806 on date respondent's records showed petitioner's last_known_address as the albuquerque address based upon petitioner's latest and most recently filed federal tax_return which was for the taxable_year respondent's records also showed the attleboro address based upon third party payer information reported by american auto transporters inc regarding forms 1099-misc issued to petitioner for the years and on date respondent sent address information reguest forms to the u s post offices of albuquergue and attleboro to verify whether mail was deliverable to the respective addresses the albuquerque post office returned the form stating mail is delivered to address given the attleboro post office returned the form stating not known at address given on date prior to mailing the notice_of_deficiency respondent verified that petitioner's last_known_address albuquerque address had not changed the internal_revenue_service computer records which were printed on date show that the albuquerque and attleboro addresses were - - still the two addresses listed for petitioner respondent then sent the notice_of_deficiency to both addresses on these facts it is clear that respondent exercised reasonable care and diligence in ascertaining petitioner's correct address 15_f3d_970 10th cir affg tcmemo_1992_328 prior to date petitioner had not filed a return since nor had he filed a change_of address with respondent prior to that date petitioner never gave clear and concise notification that he had moved to a new permanent address absent the proper notice respondent correctly relied upon the address used on petitioner's most recently filed tax_return which the post office verified as mail is delivered to address given we find that the notice_of_deficiency was mailed to petitioner’s last_known_address when mailed to petitioner at the albuquergue address on date thus the petition which was mailed on date and which was filed on date was not filed within the day period under sec_6213 and sec_7502 we hold that petitioner did not file his petition for redetermination with this court within the time prescribed by sec_6213 and sec_7502 therefore we lack jurisdiction to redetermine petitioner's through tax_liabilities and additions to tax we grant respondent's motion to dismiss for lack of jurisdiction - petitioner is not without a judicial remedy petitioner may pay the tax and file a claim_for_refund with the internal_revenue_service if the claim_for_refund is denied then petitioner may pursue his case in the appropriate federal district_court or the u s court of federal claims 55_tc_138 to reflect the foregoing an order granting respondent's motion to dismiss for lack of jurisdiction will be entered
